Opinion issued March 25, 2010









In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-09-00741-CV
____________

IN RE KADAR HAMILTON, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Kadar Hamilton, has filed a petition for a writ of mandamus
complaining of two orders by the trial court:
 
          ▪        a July 30, 2009 order granting temporary orders in a suit to
modify parent-child relationship, and 
 
          ▪        a previous order denying relator’s motion for continuance of the
temporary order hearing.  
          The latter order does not appear in the record on file in this mandamus
proceeding, nor does the record contain copies of court reporter’s records of the
pertinent hearings.  Relator stated in his petition that testimony was given and
exhibits were admitted at the temporary orders hearing, and he asserted that he was
awaiting transcription by the court reporter.  However, no reporter’s records or any
copies of the exhibits have since been filed with this Court.  The record that is on file
with this Court in this mandamus proceeding is insufficient for this Court to
determine that the trial court clearly abused its discretion.
          We deny the petition for a writ of mandamus.   PER CURIAM
Panel consists of Justices Keyes, Sharp, and Massengale.